Case 2:20-cv-20595-KM-ESK Document 34 Filed 05/04/21 Page 1 of 5 PageID: 432




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY



 RICHARD ZELMA, pro se,

                           Plaintiff,
        v.                                           Case No.: 2:20-cv-20595-KM-ESK

 JONATHAN SEIBERT, VISION SOLAR, LLC,
 d/b/a/ VISION SOLAR NJ, LLC, d/b/a/ VISION
 SOLAR FL, LLC, d/b/a/ ENERGY–XCHANGE,
 MARK GETTS, SOLAR XCHANGE, Inc., and
 TELEMARKETER[S] CALLING FROM (908)
 275-3308; (800) 746-7748; (818) 702-1899; and
 (609) 893-5078,

                          Defendants.



                              DEFENDANTS’ STATUS LETTER

       Defendants, Jonathan Seibert, Vision Solar, LLC, Energy Xchange, Mark Getts, and Solar

Xchange (collectively, “Defendants”) hereby submit this Status Letter in preparation for the status

conference scheduled for May 7, 2021. Defendants intended for this letter to be a joint letter

agreed to by all parties, which is what the Court ordered. See ECF Nos. 16 and 30. Defendants

provided Plaintiff, Richard Zelma (“Zelma”) with a letter substantially identical to this submission

and requested Mr. Zelma join in the letter and provide proposed edits or additions. Zelma declined

to do so and advised that he intended to submit his own letter to the Court.

I.     STATUS OF DISCOVERY

       On March 5, 2021, Plaintiff served his written discovery requests on Defendants in the

form of Interrogatories, Requests for Production of Documents, and Requests for Admissions less

than 30 days prior to the stipulated close of discovery. Plaintiff petitioned the Court for an

extension of the discovery deadlines, which the Court granted on March 29, 2021. See ECF No.


                                                 1
Case 2:20-cv-20595-KM-ESK Document 34 Filed 05/04/21 Page 2 of 5 PageID: 433




25. Afterward the parties agreed that the deposition of Zelma scheduled for April 1, 2021 would

be rescheduled to a later date. The Parties further agreed to a stipulation to extend the discovery

deadlines in this matter. See ECF No. 26. This Court amended the initial scheduling order and

scheduled the close of factual on June 4, 2021. See ECF No. 27.

       A.      Zelma’s Discovery Responses to Discovery of Defendants

       On April 7, 2021, Vision Solar and Seibert propounded written discovery requests on

Zelma. To date, Zelma has provided responses to Vision Solar’s Request for Admissions only.

Vision Solar and Seibert maintain that Zelma’s responses are deficient due to non-responsiveness

and untruthfulness. On April 28, 2021 Vision Solar sent a Rule 37 letter to Mr. Zelma requesting

that he cure the deficiencies, which Mr. Zelma not yet done. Zelma’s responses to Vision Solar

and Seibert’s Interrogatories and Request for Production of Documents are due on or before May

7, 2021.

       B.      Vision Solar and Seibert Responses to Discovery of Zelma

       On April 5, 2021, Defendants Vision Solar and Seibert served timely answers to Plaintiff’s

Interrogatories, Request for Production of Documents, and Request for Admissions. Vision Solar

and Seibert requested that all parties sign a mutually agreeable confidentiality stipulation which

all parties signed on April 8, 2021. On April 30, 2021, Defendants produced confidential

responsive documents to Zelma’s Requests for Production of Documents.

       C.      Solar Xchange, Energy Xchange, and Mark Getts Responses to Discovery of
               Zelma

       On April 13, 2021, Defendants Solar Xchange, Energy Xchange, and Getts served its

answers to Plaintiff’s written discovery.


       D.      Depositions



                                                2
Case 2:20-cv-20595-KM-ESK Document 34 Filed 05/04/21 Page 3 of 5 PageID: 434




       Depositions have not yet been noticed. Vision Solar and Seibert had previously noticed a

deposition of Zelma scheduled for April 1, 2021, but agreed to reschedule that deposition based

upon the extension of discovery deadlines.


II.    PENDING MOTIONS

       Plaintiff filed a Motion to Deem Answers Admitted, see ECF No. 31. On May 3, 2021,

Defendants timely responded to said motion two weeks prior to the motion day. See ECF Nos. 32,

33.

III.   OTHER ISSUES TO BE ADDRESSED

       A.      Issues Zelma Seeks to Address

       [Zelma declined to participate]



       B.      Issues Defendants Seek to Address

       On Monday May 3, 2021, Zelma sent a letter to lead counsels at Fox Rothschild, LLP,

Colin Dougherty and Brett Berman. He also sent the letter to John Stubbs, Fox Rothschild’s Chief

Information Management and Compliance Officer. Mr. Stubbs is not an attorney. In his letter,

Mr. Zelma’s descries a laundry list of complaints that he characterizes as a “shit-show of undue

delay and increased litigation costs.” Defendants will address the fact that Mr. Zelma sent such a

letter to a non-attorney administrator at Fox Rothschild, as Defendants contend such conduct

serves no purpose other than to harass counsel and demonstrates an utter lack of civility.




                                                 3
Case 2:20-cv-20595-KM-ESK Document 34 Filed 05/04/21 Page 4 of 5 PageID: 435




                                Respectfully Submitted,



Linden Law Firm, LLC                          FOX ROTHSCHILD, LLP
By: /s/ Ari Linden                            By: /s/ Colin Dougherty
Print Name: Ari D. Linden                     Print Name: Colin D. Dougherty
Date: May 4, 2021                             Date: May 4, 2021

Attorney for Energy Xchange,                  Attorneys for Defendants Vision Solar and
Mark Getts, and Solar Xchnage                 Jonathan Seibert




                                          4
Case 2:20-cv-20595-KM-ESK Document 34 Filed 05/04/21 Page 5 of 5 PageID: 436




                                CERTIFICATE OF SERVICE

       I, Colin D. Dougherty, hereby certify that, on this date, I caused the foregoing document

to be filed electronically with this Court, where it is available for viewing and downloading from

the Court’s ECF system, and that such electronic filing automatically generates a Notice of

Electronic Filing constituting service of the filed document, upon the following:

                                      Richard Zelma, pro se
                                       940 Blanch Avenue
                                      Norwood, NJ 076488
                                     tcpalaw@optonline.net


                                             By: /s/ Colin D. Dougherty
                                                  Colin D. Dougherty

Dated: May 4, 2021




                                                5
